OPINION Sommer, C.J. Claimant asserts that the Department of Corrections (hereinafter “IDOC”) damaged him by “negligently keeping him in confinement * * * from September 9 [sic], 1984, when he [allegedly] should have been released, until November 18, 1985, when he was actually released.” (Complaint, par.1.) Claimant had been separately convicted in Mississippi and Illinois for two unrelated crimes of manslaughter, receiving a 20-year sentence in Mississippi in 1980 and a 5-year sentence in Illinois in 1984. Of the potential combined 25-year prison sentences, he ultimately served a total of 5 years, 8 months and 4 days (3/14/80-11/18/85), and a significant portion of that time (approximately 2Vz years) consisted of credit given for prior time spent in county jails awaiting trial and sentencing. Claimants actual confinement in prisons was slightly over 3 years and 2 months on the combined 25-year sentences. The following timeline documents significant events crucial to this claim. It is drawn from the objective facts contained in the exhibits which the parties tendered into evidence: [[Image here]] [[Image here]] [[Image here]] Claimant asserts that, by reason of Respondents allegedly erroneous initial computation of his Illinois good time “out date,” he was denied parole by Mississippi on September 25, 1984, and was unlawfully incarcerated from that point until his eventual November 18, 1985, Illinois release. Claimant alternately refers to his claim as negligent confinement or unlawful incarceration, but the applicable tort theory, quite simply, is false imprisonment. Numerous Illinois decisions have addressed the basic elements of such a claim. (See, e.g., Meerbrey v. Marshall Field & Co., Inc. (1990), 139 Ill. 2d 455, 474, 564 N.E.2d 1222, 1231 and Hajawii v. Venture Stores, Inc. (1984), 125 Ill. App. 3d 22, 25, 465 N.E.2d 573, 576 (1st Dist.).) These cases involve the frequent situation where a merchants security officers detain a customer or employee on suspicion of shoplifting. However, the theory has also been utilized where law enforcement personnel arrest an individual for the commission of a crime. (See, e.g., Fort v. Smith (1980), 85 Ill. App. 3d 479, 481 and 484, 407 N.E.2d 117, 119 and 121 (5th Dist.) and Sparling v. City of LaSalle (1980), 83 Ill. App. 3d 125, 126, 403 N.E.2d 769, 770 (3d Dist.).) Although Claimant has not pleaded the- specific elements of his particular claim, they can be readily distilled from the above case law: (1) Respondent caused Claimants alleged extended prison confinement; (2) The extended confinement was against Claimants will; and (3) Respondent acted intentionally and without having reasonable grounds to believe that Claimant should be further confined. (See also, Illinois Forms of Jury Instruction, sec. 42.31, Matthew Bender & Co., Inc., 1993.) Those are the allegations that should have been (but were not) pleaded by Claimant. For purposes of this opinion, it will be assumed, arguendo, that at all times the confinement was against Claimants will. Thus, this claim must stand or fall based on application of the evidence to the first and third elements of the tort. Element One — Causal Connection: Did Respondent Cause Claimants Alleged Extended Confinement? The February 27, 1984, sentencing order from Cook County circuit court directed Respondent to “take [Claimant] into custody and confine him in the manner provided by law until the above [5-year] sentence is fulfilled.” While the order also provided that Claimant was to be given credit for time which he had served in the Cook County jail awaiting trial and sentencing, the order did not quantify that credit nor did it specify either the minimum projected “out date” or the mandatory “out date.” The order was silent in terms of the data needed for Respondent to perform those specific computations. The Unified Code of Corrections imposes on the county sheriff and circuit clerk the duties of assembling that data and transmitting it to Respondent. Section 5— 4 — 1(e)(4) requires the sheriff to provide the information to the circuit clerk, who in turn is to then transmit it to Respondent. (730 ILCS 5/5 — 4—1(e)(4).) Section 3 — 8— 1(a) imposes a separate duty on the sheriff to independently transmit that data to Respondent. (730 ILCS 5/3— 8 — 1(a).) Thus, if all had operated according to the statutory scheme, Respondent would have received the jail credit data here twice, once from the circuit clerk and once again from the sheriff. However, the record is silent on both accounts; there is no evidence to prove that either transmission occurred. Rather, the state of the evidence is that this critical data was first received by Respondent on November 18, 1985, the same date that Respondent recalculated the sentence and immediately released Claimant. Accordingly, Claimant has failed to establish causal connection against Respondent for his alleged extended prison confinement. The unrefuted evidence demonstrates that Respondent had accurately computed both the minimum projected “out date” (8/27/86) and the mandatory “out date” (2/27/89) based on the information which it actually possessed. At most, Claimant's alleged confinement beyond the adjusted minimum projected “out date” of September 10, 1984, resulted, from the failure of the sheriff and circuit clerk to timely transmit that data to Respondent. But even part of that conclusion is speculative, for it cannot be said with any certainty that Mississippi would have paroled Claimant in 1984 but for the allegedly erroneous Illinois data. Claimant has not tendered into evidence a transcript or other report of proceedings from his September 25, 1984, Mississippi parole hearing. As of that hearing, Mississippi’s sentence computation record showed a projected early release date of July 8, 1996, based on accumulated good behavior credits. All that can be gleaned from the record is that with almost 12 years then remaining on his Mississippi sentence, the Mississippi parole board unilaterally believed it not in the best interest of society to release Claimant at that time. The reasons supporting its decision are not articulated in the record, and Claimants self-serving explanation must be disregarded as untrustworthy hearsay. From all that can be determined from this record, the Illinois detainer played no role in the 1984 Mississippi parole denial. All that can be concluded with certainty is that Claimants continued 33 days in custody after October 16, 1985 (Mississippi parole date), through and including his release on November 18, 1985, had resulted from the failure of the Cook County sheriff and Cook County circuit clerk to timely transmit the jail credit data to Respondent. Respondent itself did not in any manner cause Claimants alleged extended prison confinement. Element Three — Scienter: Did Respondent Act Intentionally and Without Having Reasonable Grounds to Believe that Claimant Should Be Confined? Claimant entered Respondents custody on October 18, 1985, after the Cook County sheriff brought him back the second time from Mississippi. At all relevant times prior to that point, Claimant had been in the custody of only the Mississippi Department of Corrections or the Cook County sheriff. Section 3 — 2—2(h) of the Unified Code of Corrections gives Respondent the power to investigate its prisoners’ grievances. (730 ILCS 5/3 — 2—2(h).) Pursuant to that power, Respondent has established an Office of Advocacy Services and has adopted specific grievance procedures for inmates to follow. (See 20 Illinois Administrative Code, ch. I, section 440.20 and sections 504.800 through 504.870.) As best can be gathered from the record, Respondent did not require Claimant to adhere to the formal grievance procedures in this instance but instead voluntarily took it upon itself to contact the Cook County sheriff to assemble the jail credit data. When the sheriff answered on November 18, 1985, Respondent prepared a new sentence calculation worksheet, saw the September 10, 1984, projected “out date,” and immediately released Claimant. In total, Claimant spent only 32 days in Respondents custody, and that period resulted from Respondent having to compel the sheriff to comply with his statutoiy duties to assemble the pertinent jail credit data. Given the magnitude of both Respondents operations and the sheriffs jail operations and given the serious nature of Claimants conviction, that 32-day wait can hardly be unreasonable. Accordingly, Respondent had reasonable grounds to believe that Claimant should be confined, promptly investigated and acted upon Claimants grievance, and had no intent to confine Claimant beyond his sentence. Additional Affirmative Matter Apparent from the Record The irony of this claim is that the supposedly “correct” November 18, 1985, sentence calculation worksheet was erroneous and that Claimant was prematurely released by Respondent. Claimants projected “out date” was based on half of his sentence, 2Vz years. That would be the equivalent of 912 days in prison. As a matter of law, a convict is not entitled to credit for time spent in custody while incarcerated in another state as the result of a crime committed there, even if a detainer is served on the convict in that state. (People v. Gardner (1988), 172 Ill. App. 3d 763, 768, 527 N.E.2d 155, 158 (3d Dist.); People v. Roberts (1977), 47 Ill. App. 3d 524, 528, 362 N.E.2d 106, 109 (4th Dist): “[I]t would thwart the plain meaning of [the statute] to give a defendant credit for being ‘in custody’ for his confinement on the [out-of-state] charge since such was not ‘a result of the offense for which the sentence was-imposed’ [citations omitted]. We believe that since defendant’s confinement [out-of-state] was on a wholly unrelated charge, to give him credit for time served there while the Illinois detainer was pending would be giving him a windfall not intended by the statute.” People v. Roberts, 47 Ill. App. 3d at 528, 362 NE.2d at 109. In other words, the period which Claimant spent in Mississippi between April 4, 1984, and October 16, 1985, inclusive (1 year, 6 months, 12 days) should not have been applied as a credit against his Illinois sentence, for it was time spent in custody for the original Mississippi crime. A review of the record reveals that Claimant had only accrued 759 days of credit on his Illinois sentence at the point that Respondent received custody on October 18,1985: 1982 (3/10-12/31) = 299 days 1983 (1/1-12/31) = 365 days 1984 (1/1-4/3) 94 days (leap year) 1985 (10/17) 1 day_ 759 days TOTAL Thus, at the point that he entered Respondents custody, Claimant had an additional 153 days remaining on his Illinois sentence before he would be eligible for early release. The correct projected “out date” should have been March 19, 1986. Respondents November 18, 1985, release was 121 days too soon. Accordingly, Respondent was indeed negligent, but not as Claimant would have this Court believe. In its haste to process Claimants grievance, Respondent erroneously recomputed Claimants projected “out date” and released him from prison approximately 4 months before he would have been entitled to be released. Far from harming Claimant, Respondent gave him a windfall. Lacking any basis in either law or fact, it is therefore ordered that this claim is denied.